968 F.2d 1218
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Steven LEROY, Plaintiff/Appellant,v.ILLINOIS RACING BOARD, et al., Defendants/Appellees.
No. 91-1166.
United States Court of Appeals, Seventh Circuit.
Argued Feb. 13, 1992.Decided July 13, 1992.

Before COFFEY and FLAUM, Circuit Judges, and ESCHBACH, Senior Circuit Judge.

ORDER

1
In a previous order, the panel remanded this case for the limited purpose of allowing the district court to clarify whether it had intended to dismiss the plaintiff's claim for injunctive relief against the defendants in their official capacities, or, if not, whether it had intended to certify the dismissed claims for appeal pursuant to Federal Rule of Civil Procedure 54(b).   The district court has now ruled that it did not dismiss the official-capacity claim, nor did it intend to certify the other claims for appeal under Rule 54(b).   Therefore, because the official-capacity claim is still alive in the district court, there is no final decision, and we lack jurisdiction of the case.   See 28 U.S.C. § 1291.   Accordingly, the plaintiff's appeal is DISMISSED for lack of jurisdiction.